City of Public Service Board
                                                                of San Antonio, a Municipal
                                                                 Board of the City of San /s



                          Fourth Court of Appeals
                                San Antonio, Texas
                                     September 8, 2014

                                    No. 04-14-00451-CV

                WHEELABRATOR AIR POLLUTION CONTROL, INC.,
                                Appellant

                                             v.

CITY OF PUBLIC SERVICE BOARD OF SAN ANTONIO, a Municipal Board of the City
                           of San Antonio,
                               Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-06252
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER
        Appellant’s motion for extension of time to file reply brief is GRANTED. Appellant’s
reply brief is due on September 22, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court